Citation Nr: 0532007	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for residuals of an 
injury to the right eye.

6.  Entitlement to service connection for residuals of an 
injury to the left eye.

7.  Entitlement to service connection for napalm burn 
residuals to both legs.

8.  Entitlement to service connection for residuals of a 
gunshot wound, to include a fracture of the jaw.

9.  Entitlement to service connection for hearing loss, left 
ear.

10.  Entitlement to an increased disability rating from an 
original grant of service connection for residuals of a right 
clavicle fracture, currently evaluated as 20 percent 
disabling.

11.  Entitlement to an increased disability rating from an 
original grant of service connection for right ear hearing 
loss, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased (compensable) disability 
evaluation from an original grant of service connection for 
residuals of a laceration of the extensor tendons over the 
proximal interphalangeal (PIP) joint of the right index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1946, and from July 1948 to June 1966.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004, the 
Board, in pertinent part, remanded the claims listed above.  
These issues are again before the Board for appellate 
consideration.

As was noted by the Board in June 2004, the veteran, in the 
substantive appeal that was received at the RO in May 2002, 
raised the issue of entitlement to service connection for a 
lung disorder on a direct service connection basis, and as 
secondary to in-service asbestos exposure.  The Board also 
noted at that time that this claim was not inextricably 
intertwined with the issues on appeal and was therefore 
referred to the RO for appropriate action.  Review of the 
veteran's claims file does not reveal that any action on this 
claim has been taken by the RO since June 2004, and the 
matter is again REFERRED to the RO for action as needed.

In May 2003, the veteran and his daughter testified before 
the undersigned Acting Veterans Law Judge, by means of video 
teleconferencing.  A transcript of that hearing has been 
associated with the veteran's VA claims file.

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in April 2004.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The issues of entitlement to service connection for residuals 
of napalm burns of both legs, and of entitlement to service 
connection of gunshot wound residuals to include a fracture 
of the jaw, are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A current right elbow disability is not shown by 
competent clinical evidence.

2.  A current left elbow disability is not shown by competent 
clinical evidence.

3.  A current right knee disability is not shown by competent 
clinical evidence, and there is no nexus between scars on the 
right knee and any events which occurred in service, 
including a claimed gunshot wound.

4.  A nexus between any in-service hip injury and current 
right hip disability is not shown by competent clinical 
evidence.

5.  A nexus between in-service right eye injury and current 
right eye disability is not shown by competent clinical 
evidence.

6.  Competent clinical evidence shows the presence of a nexus 
between in-service left eye injury and current left eye 
corneal scar. 

7.  A nexus between any in-service left ear injury or 
disability and current left ear hearing loss is not shown by 
competent clinical evidence.

8.  Right clavicle fracture residuals are manifested by 
demonstrable deformity of the clavicle, without limitation of 
motion to less than shoulder level.  

9.  Right index finger injury residuals are manifested by 
limitation of motion of the right index finger.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

3.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

4.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

5.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

6.  A corneal scar of the left eye was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

7.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may left ear, sensorineural hearing 
loss be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

8.  The criteria for an evaluation in excess of 20 percent 
for service-connected right clavicle fracture residuals have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (2005).

9.  The criteria for a compensable evaluation for service-
connected residuals of a laceration of the extensor tendons 
over PIP joint of the right index finger were not met prior 
to August 26, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5225 (2002).

10.  Effective Augusts 26, 2002, the criteria for a 10 
percent, but no greater than 10 percent, disability rating 
for service-connected residuals of a laceration of the 
extensor tendons over the PIP joint of the right index finger 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right elbow 
disability, a left elbow disability, a right knee disability, 
eye injury residuals, a hip disability, and left ear hearing 
loss.  He in essence alleges that the current manifestation 
of these disorders is related to his active service.  He is 
also seeking increased compensation for service-connected 
right clavicle fracture residuals, and a compensable 
evaluation for service-connected right ring finger injury 
residuals, essentially contending that these disabilities are 
more severe than as reflected by the ratings currently 
assigned.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2001 rating decision, by the statement 
of the case issued in April 2002, and by the supplemental 
statement of the case issued in July 2005, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in June 2004 that 
was specifically intended to address the requirements of the 
VCAA with reference to the veteran's claims.  The letter 
explained to the veteran that VA was processing his claims.  
The letter discussed the evidentiary requirements pertinent 
to his claims, and specifically set forth the criteria by 
which service connection can be established and by increased 
compensation can be awarded.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining relevant records held by any 
federal agency, to include records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment) or from the Social Security Administration.  He 
was also advised that VA would make reasonable efforts to 
obtain relevant records not held by any federal agency, to 
include medical records from state or local governments, 
private doctors and hospitals, or current or former 
employers.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The RO's June 2004 letter informed the veteran that he was to 
give VA enough information about records of treatment by a 
private physician so that VA could request them from the 
person or agency that has them.  He was furnished with VA 
Form 21-4138, Statement in Support of Claim.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In both the statement of the case of 
April 2002, and the supplemental statement of the case of 
July 2005, the veteran was furnished with the provisions of 
38 C.F.R. § 3.159, to include § (b)(1), which stipulates in 
pertinent part that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  In 
addition, the appellant's hearing included discussion as to 
the possible existence of any potentially relevant evidence.  
When considering the notification letters, the rating 
decision on appeal, and the statement of the case, and 
supplemental statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
June 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.  Additionally, 
although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations 
provided served to convey that information.  

In Pelegrini, the Court held that under the notice provision 
of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the veteran's service connection claims were initially 
adjudicated by the RO in August 2001, subsequent to the 
enactment of the VCAA in November 2000 but prior to the 
furnishing of VCAA notice in June 2004.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Although the notice provided to the 
veteran in June 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and an additional supplemental 
statement of the case was provided to the veteran in July 
2005.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Moreover, the Court recently held in Mayfield that any timing 
errors do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it; no such 
arguments have been raised in this case.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his available service medical records 
and reports of post-service treatment.  Pursuant to the 
Board's June 2004 remand, he was examined by VA in December 
2004, the reports of which are associated with his claims 
file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested, 
and was accorded, a Board hearing, which was held in May 
2003.  In addition, he has not indicated the existence of any 
other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication.  VA has no further duty to 
notify the veteran of the evidence needed to substantiate his 
claims, or to assist him in obtaining that evidence, in that 
no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claims.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Accordingly, the Board will proceed to a decision on the 
merits.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  Certain enumerated 
disabilities may be presumed to have been incurred in service 
when manifested to a compensable degree within a specific 
time period (usually one year) following service separation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992)

Analysis

Service connection - orthopedic conditions

The veteran contends that he sustained injuries to both 
elbows, the right knee, and the right hip in a motorcycle 
accident in service.  He asserts that he now has arthritis of 
these joints, as a result of that injury.  Service medical 
records show that the veteran was struck by a car while 
riding a motorcycle in August 1951, and that he sustained a 
concussion, fracture of the right clavicle, and a laceration 
of tendons of the right index finger.

Right and left elbow disabilities

The current medical evidence does not demonstrate that any 
disability of either elbow is manifested.  The report of the 
December 2004 VA joints examination shows findings by the 
examiner that there was no disability in the veteran's elbow 
joints, notwithstanding the veteran's complaints of elbow 
joint arthritis.  On examination it was noted that there was 
normal elbow joint flexion, extension, pronation, and 
supination, and that there was no evidence of synovitis or 
joint effusion.  In addition, while the veteran alleges that 
he has right and left elbow disabilities, there is no other 
clinical evidence that such disabilities are manifested, nor 
has the veteran demonstrated that he has the medical training 
requisite to make his contentions probative.  See Layno; 
Espiritu, supra.  Consequently, Hickson element (1), a 
current disability, is not met with regard to either elbow, 
and the veteran's claims of entitlement to service connection 
for disabilities of each elbow fail on that basis alone.  As 
noted above, service connection cannot be granted for a 
disability when that disability is not shown to currently 
exist.  See Brammer, supra.

Under Hickson, all three elements that constitute service 
connection must be satisfied for service connection to be 
awarded.  The absence of any one of those elements requires 
that service connection be denied.  With regard to the 
veteran's claims for service connection for right and left 
elbow disabilities, the failure to satisfy the first element 
of Hickson means that those claims fail, and inquiry into 
whether either of the other elements of Hickson are met need 
not be made.

Service connection - right knee 

The veteran also claims that prior to the motorcycle injury 
to his right knee, he sustained a gunshot wound to the right 
knee, during service.  Service medical records do not 
indicate a gunshot wound to the right knee, however.  

The Board notes that there are no service medical records 
available for the veteran's first period of service, in the 
U. S. Navy, from July 1944 to October 1946.  In such cases, 
VA has a heightened duty to assist the veteran in the 
development of his claim.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the service medical records 
pertaining to his later period of service, from July 1948 to 
June 1966 are devoid of any mention of a gunshot wound to the 
right knee.  During the hospitalization following the 
motorcycle accident in 1951, no mention of a gunshot wound to 
the knee was noted, despite mention of another earlier injury 
to the right knee, which he said occurred at the age of 8 
years.  No knee injury was noted in connection with the 
motorcycle injury itself.  

The report of the December 2004 VA joints examination shows 
that no right knee disability was identified.  To the 
contrary, the report indicates that knee flexion was 
accomplished to 145 degrees, with extension to 0 (zero) 
degrees; such range of motion of the knee constitutes full or 
normal range of motion (see 38 C.F.R. § 4.71, Plate II).  X-
rays were normal.  There was no evidence of instability on 
medial or lateral stressing, the patella was normal and 
nontender, there was no joint line tenderness, and there was 
no fluid in the joint.  

On a VA scars examination in December 2004, a scar of the 
right knee, where a bullet entered and exited through the 
skin without penetrating into the underlying tissues or 
bones, was noted.  The scar was well-healed, without keloid 
formation, neurological deficit, inflammation, tenderness, or 
disfiguring residuals.  However, even if the scar as 
described can be characterized as a disability, the 
preponderance of the evidence is against the veteran's claim 
that he sustained a gunshot wound to the right knee in 
service, and the Board is not bound to accept medical 
opinions based on inaccurate history.  See Kowalski, supra.  
In this regard, as noted above, no mention of such an injury 
is contained in the service medical records, despite history 
of another (childhood) right knee injury.  

The evidence does not establish that the veteran was in 
combat during his first period of service, during World War 
II.  However, records for that period are not available.  
However, the records for the following period of service do 
not contain any mention of any knee injury, including when he 
reported a childhood injury to that knee.  The Board finds 
this statement, in 1951, to be highly probative evidence 
against the claim, since he not only reported a separate 
injury to the knee, but also a history of a gunshot wound to 
the jaw.  There is no contemporaneous evidence of any such 
manifestations for decades after service, if at all.  The 
lapse of many years between the appellant's separation from 
service and the first treatment for the claimed disorder is 
evidence against the claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds that 
there is clear and convincing evidence against the claim.  


Service connection - right hip disability

The report of the December 2004 VA joints examination shows 
that the examining physician noted that the veteran, while in 
service, incurred injuries in a motorcycle accident that 
included abrasions of the right lateral thigh.  The examiner 
also noted that the veteran now alleges that he has arthritis 
as a consequence of this accident.

The examination report shows that X-rays of the right hip 
taken pursuant to the examination were normal.  While the 
veteran complained of pains in the right hip joint, he 
exhibited flexion to more than 95 degrees for each hip, 
abduction and external rotation to more than 45 degrees, and 
adduction and internal rotation to more than 35 degrees.  
While the examiner did not indicate that there was any hip 
abnormality or disability, the Board notes that normal or 
full right hip flexion extends from zero degrees to 125 
degrees; see 38 C.F.R. § 4.71, Plate II.  The Board 
accordingly finds, for the purpose of this discussion only, 
that a hip disability, as reflected by the decreased range of 
flexion shown on examination, is currently manifested and 
that Hickson element (1) is satisfied.  The Board will also 
assume, solely for the purpose of this analysis, that the 
veteran's in-service motorcycle accident, in which he 
incurred right hip abrasions, constitutes an in-service 
injury to the hip, thereby satisfying Hickson element (2).  

The evidence, however, does not demonstrate that Hickson 
element (3) is met.  While the veteran has alleged that he 
has a current hip disability, which he has characterized as 
arthritis, as a result of his active service, it must again 
be noted that he is not shown to have the requisite medical 
expertise to render such allegations probative; see Espiritu, 
supra.  Moreover, there is no medical evidence that 
demonstrates that there is any nexus between any current hip 
impairment, as manifested by the limited hip flexion, and the 
in-service motorcycle accident.  The report of the December 
2004 VA examination, in fact, shows that such a relationship 
was specifically rejected.  The examining physician noted 
that the veteran complained of pain at the lateral surface of 
the right hip; the examiner indicated that such pain could 
represent trochanter bursitis, although he was unwilling to 
make that diagnosis.  The examiner, however, also pointed out 
that trochanter bursitis would not be in any way connected 
with the veteran's motorcycle accident and injuries secondary 
thereto.

In brief, there is no medical evidence of a nexus between any 
in-service hip injury or disability incurred by the veteran, 
and any hip disability that may currently be manifested.  
Hickson element (3) is not met, and the veteran's claim 
fails.

Service connection - eye injury residuals

The report of a VA ophthalmology examination conducted in 
December 2004 notes that the veteran's service medical 
records indicate an in-service history of flash burn and 
foreign body in each eye, with treatment to include removal 
of foreign body with antibiotic therapy.  The report notes 
that current ophthalmologic disability included decreased 
right eye acuity secondary to central retina vein occlusion 
(CRVO) and posterior subcapsular cataract, and small 
pterygium of the nasal aspect of the right cornea, all less 
likely secondary to military duty, with no permanent visual 
consequence noted from the report foreign body and flash burn 
of the right eye.

In brief, the examiner in December 2004, following review of 
the medical evidence to include the veteran's service medical 
records, recognized that the veteran had a current right eye 
disability (Hickson element (1)) and had incurred an in-
service right eye injury (Hickson element (2)).  However, he 
specifically rejected the conclusion that there was a 
relationship, or nexus, between the current right eye 
disability and the injury to the right eye suffered by the 
veteran while in service.  In the absence of any other 
clinical evidence demonstrating the presence of a nexus 
between the veteran's in-service right eye problems and his 
current right eye disability, the Board must conclude that 
Hickson element (3) is not met, and that the veteran's claim 
accordingly fails.

With regard to the left eye, however, the report of the 
December 2004 VA ophthalmologic examination notes that the 
veteran has a current left eye disability, characterized as 
status post cataract extraction, intraocular lens (IOL), and 
small corneal scar below the visual axis.  The examiner also 
noted that the veteran's service medical records showed flash 
burn and foreign body in "each" eye.  The examiner 
concluded that the corneal scar was more likely secondary to 
a foreign body.  

In other words, all three Hickson elements are met with 
regard to the question of service connection for a left eye 
disability.  Service connection for this disability, 
therefore, is appropriate.

Service connection - left ear hearing loss

In addition to the law and regulations set forth above that 
pertain to claims for service connection, specific provisions 
apply to claims for service connection for hearing loss.

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

The report of a VA audiologic examination conducted in 
December 2004 shows that hearing loss in the veteran's left 
ear was of sufficient severity as to satisfy the criteria for 
disability under 38 C.F.R. § 3.385, with decibel losses 
ranging between 30 decibels at 500 hertz and 65 decibels at 
3000 hertz and a diagnosis of sensorineural hearing loss.  
Hickson element (1) is therefore satisfied.

The report, however, also shows that the examiner, following 
review of the veteran's service medical records, found that 
the only in-service hearing threshold test of record was the 
veteran's 1966 retirement physical, at which time hearing in 
the left ear, according to the examiner in December 2004, was 
completely within normal limits across the frequency range.  
The examiner also found, based on a review of this and the 
other evidence contained in the veteran's claims file, that 
the veteran's current left ear hearing loss was not related 
to acoustic trauma incurred during military service, 
notwithstanding the veteran's reported in-service history of 
noise exposure.  The examiner pointed out that the etiology 
and onset of the veteran's left ear hearing loss could not be 
determined without serial threshold audiograms performed over 
the years since military separation; such audiograms were 
apparently not conducted.  The examiner concluded that, based 
on the veteran's reported history of post-service civilian 
occupational noise exposure, the configuration of the hearing 
loss, and the age of the veteran, his left ear hearing loss 
was more likely related to post-service industrial noise 
exposure and the aging process.  

The veteran has alleged that his current left ear hearing 
loss disability is the product of his active service, 
however, it must again be noted that he is not shown to have 
the medical training that would render such an opinion 
probative; see Espiritu, supra.  While Hickson element (1), a 
current disability, has been satisfied, the medical evidence 
does not demonstrate that the veteran had in-service left ear 
hearing loss; without such evidence, Hickson element (2) is 
not met.  Even if the Board was to assume, solely for the 
purpose of this discussion, that the veteran had in-service 
noise exposure as he has claimed, thereby constituting an in-
service left ear injury and theoretically satisfying Hickson 
element (2), the medical evidence is nonetheless devoid of 
findings whereby a nexus is established between his current 
left ear hearing loss and any in-service left ear injury.  
The report of the December 2004 VA examination, in fact, 
indicates findings to the contrary, expressly rejecting any 
such relationship.

In brief, the three elements of Hickson are not satisfied 
with regard to the veteran's claim of service connection for 
left ear hearing loss, and his claim fails.  It must also be 
noted that the medical evidence does not demonstrate that the 
left ear sensorineural hearing loss diagnosed in December 
2004 had been manifested to a compensable degree within one 
year following the veteran's separation from service (that 
is, by June 1967), and the presumptions that accrue to such a 
diagnosis are not for application in this instance.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2005).

Increased rating - right clavicle fracture residuals

In addition to the law and regulations set forth above that 
pertain to claims for increased disability ratings, specific 
provisions apply to claims for increased ratings for clavicle 
(shoulder) disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
arm motion is assigned a 20 percent rating when the arm can 
be raised to shoulder level.  A 30 percent rating for the 
major arm, and a 20 percent rating for the minor arm, is 
assigned when the arm can be raised midway between side and 
shoulder level.  A 40 percent rating for the major arm, and a 
30 percent rating for the minor arm, is assigned when the arm 
can be raised to 25 degrees from the side.  Under Diagnostic 
Code 5203, the maximum schedular rating that can be assigned 
for impairment of the clavicle or scapula is 20 percent. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  The Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).

The Board initially notes that medical records show that the 
veteran is right handed.  Currently, he is in receipt of a 20 
percent rating for this disability.

The report of a May 2001 VA examination indicates that there 
was marked deformity in the right clavicle.  The right 
shoulder showed full range of motion to flexion and 
extension, although the veteran could only abduct his 
shoulder to 90 degrees.  

On VA examination in December 2004, it was noted that the 
veteran had bilateral shoulder disability, with significant 
impairment of range of motion of each shoulder.  He 
accomplished no more than 90 degrees of flexion and abduction 
of each shoulder, with extension of each shoulder to 45 
degrees.  He was also significantly limited in both internal 
and external rotation of each shoulder to not more than 45 
degrees.  It was noted that his movement was accompanied by 
complaints of pain.  

The examiner also noted that, with regard to the veteran's 
right clavicle fracture, he did not doubt that there was a 
connection between that and degenerative changes shown in the 
acromioclavicular joint of that shoulder.  The examiner also 
indicated, however, that the fracture was well united, there 
was no dysmobility at the site of the fracture, no evidence 
of crepitation, and no localized tenderness.  The examiner 
specifically indicated that "I do not believe, however, that 
the ranges of motion that are abnormal that I have described 
in his shoulders are related in anyway (sic) to the clavicle 
fracture...."  The report shows that he found the veteran's 
limitation of motion of both shoulder joints to be more 
likely related to chronic inflammation of the joint capsule.

In brief, the clinical evidence does not show that at any 
time during the appellate period (that is, since service 
connection was granted) can a rating greater than 20 percent 
be awarded for the veteran's right clavicle fracture 
residuals.  The examiner, in December 2004, clearly indicated 
that any limitation in range of right shoulder motion 
exhibited by the veteran was not attributable to his service-
connected right clavicle fracture; the Board notes, in that 
regard, that the veteran's impairment is bilateral in scope.  
The evidence does not demonstrate that the veteran's right 
clavicle fracture residuals have at any time resulted in 
limitation of motion of the arm to a position midway between 
the side and the shoulder.  See Fenderson, supra.  Moreover, 
the evidence does not show that a higher rating should be 
awarded based on functional impairment; rather, the current 
20 percent rating sufficient compensates the veteran for all 
disability attributed on examination to his service-connected 
right clavicle fracture residuals. 

With regard to the question of an extraschedular rating, 
there is no evidence that the veteran's right clavicle 
disability markedly interferes with his ability to work, and 
the veteran does not contend such.  Moreover, there is no 
evidence of an exceptional or unusual clinical picture, or of 
any other factor which would allow for the assignment of an 
extraschedular rating.  Specifically, the record does not 
show that the veteran has required any hospitalizations or 
significant medical treatment for this disorder.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected right 
clavicle fracture residuals present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral of this 
issue to appropriate VA officials for extraschedular 
consideration is not warranted.

Increased rating - right index finger injury residuals

The report of the May 2001 VA examination shows that the 
veteran manifested a permanent 90 degree flexion in the 
proximal joint of the right index finger.  The report of a 
December 2004 VA examination notes that there was a palpable 
deformity at the right index finger PIP joint, with the 
veteran unable to make a tight grasp of the thumb to the 
second finger; though he was able to flex the finger, he was 
unable to extend it.  The examiner concluded that the finger 
was essentially nonfunctioning to the veteran, as he was not 
able to properly oppose the thumb to the finger with strength 
enough to grasp and hold an object, as he could not extend 
the finger and can only bring it into flexion.  However, an 
outpatient treatment record dated in August 2002 - between 
these two examinations - disclosed that while the finger 
locked itself in at 65 degrees of flexion, he easily popped 
it out to 0 degrees of extension.  Thus, he did not have 
contracture.

The rating schedule for evaluating finger disabilities 
changed during the pendency of this appeal.  Either the old 
or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000; 65 Fed. Reg. 33422(2000).  

Under both the new and old criteria, in effect prior to 
August 26, 2002, favorable or unfavorable ankylosis of the 
major or minor index finger is 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5225.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure." Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), citing Dorland's Illustrated Medical 
Dictionary, 91 (27th ed. 1988).  Such immobilization of the 
joint has not been shown, and a compensable rating under this 
diagnostic code is not warranted.  

The revised criteria, effective on August 26, 2002, include a 
new diagnostic code, which specifically contemplates 
limitation of motion in the index finger.  Under Diagnostic 
Code 5229, a noncompensable rating is assigned for limitation 
of motion of the major or minor index finger manifested by a 
gap of less than one inch (2.5 cm.) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and with extension limited by 
no more than 30 degrees.  A 10 percent disability rating is 
warranted when there is such a gap of at least one inch (2.5 
cm.) or more, or such extension is limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Code 5229 (2005).

The medical evidence shows that the veteran has significant 
limitation of motion in the right index finger.  A 10 percent 
disability rating is therefore appropriate, effective August 
26, 2002, the effective date of the regulation allowing for 
compensation for limitation of motion of a single digit.  
This is the maximum schedular rating that can be assigned for 
this disability absent amputation of the finger, or 
demonstrated interference with other fingers.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225, Note (2005).  For the period 
prior to August 26, 2002, a compensable rating is not 
warranted.  See Fenderson, supra.  

The evidence does not show that there is an exceptional or 
unusual clinical picture, or of any other factor which would 
allow for the assignment of an extraschedular rating.  
Specifically, the record does not show that the veteran has 
required any hospitalizations or significant medical 
treatment for his right index finger disability.  This 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2005).  Accordingly, referral of this issue to 
appropriate VA officials for extraschedular consideration is 
not warranted.





ORDER

Service connection for a right elbow disability is denied.  

Service connection for a left elbow disability is denied.

Service connection for a right knee disability is denied.

Service connection for residuals of an injury to the right 
eye is denied.

Service connection for corneal scar of the left eye is 
granted.

Service connection for a hip disability is denied.

Service connection for left ear hearing loss is denied.

An increased disability rating for service-connected right 
clavicle fracture residuals is denied.

A compensable disability rating for service-connected 
residuals of a laceration of the extensor tendons over the 
PIP joint of the right index finger, prior to August 26, 
2002, is denied.  

A disability rating of 10 percent for service-connected 
residuals of a laceration of the extensor tendons over the 
PIP joint of the right index finger is granted, effective 
August 26, 2002, subject to the laws and regulations 
governing the disbursement of VA compensation.


REMAND

With respect to the remaining issues, a VA examination was 
requested in which the examiner was to render an opinion as 
to the etiology of any jaw disability shown on clinical 
review.  However, although the veteran was accorded a dental 
examination, no examination or opinion regarding the jaw was 
provided.  The failure to obtain the information sought on 
remand violates VA's duty to assist under 38 C.F.R. § 3.159 
and the holding of the Court in Stegall v. West, 11 Vet. App. 
268 (1998).  The Court in that case stipulated that failure 
to obtain information sought on remand required further 
remand of the claim.

With regard to the veteran's claim for service connection for 
napalm burn residuals of the legs, it is noted that the 
Board's June 2004 remand did not at that time request that 
the veteran be accorded a VA examination with reference to 
that matter.  A VA examination was in fact accorded him in 
December 2004.  However, the report of that examination does 
not provide a sufficient basis for determining whether the 
dermatological problems noted at that time were related to 
the veteran's service.  The Board is of the opinion that 
additional development of this claim would be helpful.

Finally, concerning the claim for a higher rating for right 
ear hearing loss, the rating schedule for evaluating 
unilateral hearing loss changed during the pendency of this 
appeal, effective December 6, 2002.  Under the old law, when 
hearing impairment in only one ear was service-connected, the 
non-service-connected ear was considered to be normal for 
rating purposes, unless the veteran was totally deaf in both 
ears; only then was the veteran evaluated as if both ears 
were service-connected.  38 C.F.R. § 3.383(a)(3) (2002); see 
38 U.S.C.A. § 1160(a)(3) (West 2002).  Effective December 6, 
2002, the criteria were revised to provide that hearing 
impairment is evaluated as if both ears are service-connected 
if the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3) 
(2005); see 38 U.S.C.A. § 1160(a)(3) (West 2002 & Supp. 
2005). 

In this case, the veteran is service-connected in his right 
ear, and has the requisite hearing loss in the left ear, so 
the effect of the new law is that the veteran's hearing loss 
must be rated as if both ears were service-connected.  This 
is clearly more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date, December 6, 2002.  VAOPGCPREC 3-2000; 65 Fed. Reg. 
33422(2000).  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  Hearing 
tests show that the veteran's hearing in his right ear is at 
Level XI, the highest level.  In the left ear, however, 
recent audiometric examinations conducted in May 2001 
disclosed significantly different findings than the results 
obtained on the December 2004 examination.  Specifically, 
although the pure tone threshold average changed only from 59 
decibels in 2001 to 55 decibels in 2004, the controlled 
speech discrimination test in May 2001 showed 24 percent 
recognition, while the December 2004 test resulted in 72 
percent for the same test.  There is no explanation in the 
file for this change, which is remarkable enough to require 
medical reconciliation.  Thus, the veteran must be afforded 
an examination to determine an accurate picture of his 
hearing loss, and for an explanation of the difference in 
findings obtained in 2001, as compared to those shown in 
2004.  

In view of the foregoing, the claims listed immediately above 
are REMANDED to the Veterans Benefits Administration (VBA) 
for the following actions:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  

2.  Obtain the veteran's VA Audiology 
Clinic records dated from 2000 to the 
present, and associate the records with 
the claims file.  

3.  Thereafter, schedule the veteran for 
an examination by the appropriate 
specialist (audiologist and/or ENT 
physician), to determine the current 
manifestations and severity of his 
hearing loss in both ears, and to 
reconcile the substantially different 
findings shown on controlled speech 
discrimination tests in May 2001 (24 
percent) with those shown in December 
2004 (72 percent).  The examiner is asked 
to explain whether there is a medical 
reason for such a striking change in 
discrimination as shown on these two 
tests.  If there is no medical 
explanation for such a difference, the 
examiner should provide an opinion as to 
the correct level of speech 
discrimination, based on the evidence in 
the file, examination of the veteran's 
ear, and other hearing tests.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
complete rationale for all opinions 
expressed should be provided.  

4.  The veteran should be accorded a VA 
examination to determine the nature, 
extent, and etiology of any jaw 
disability shown on evaluation, in 
particular, whether he has any residuals 
of a reported gunshot wound in service.  
All indicated tests are to be conducted 
at this time.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examining physician should express an 
opinion as to the likelihood that any jaw 
disability is related to, and consistent 
with, the veteran's active military 
service, in particular, to a 1951 report 
of "shrapnel wound, upper left cheek 
1945, resulting in removal of all upper 
teeth."  (The records for the period 
when the reported injury occurred are not 
available.)  In would be helpful if the 
physician would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

5.  The veteran should be afforded a VA 
dermatological examination in order to 
identify any skin disorders of the legs, 
to include those claimed as the product 
of burns from a product such as napalm.  
The examining physician should express 
opinions as to whether it is more likely, 
less likely, or as likely as not that any 
such skin disorder(s) is/are related to, 
and consistent with, the veteran's active 
military service.  The examiner should 
reconcile any opinion with the veteran's 
service medical records.  All indicated 
tests are to be conducted at this time.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

6.  Upon completion of the above actions, 
review the examination reports to ensure 
that the requested actions have been 
completed.  Thereafter review the claims, 
and determine whether service connection 
for napalm burn residuals of both legs, 
for gunshot wound residuals to include a 
fracture of the jaw, and for a higher 
rating for right ear hearing loss can now 
be granted.  If either claim remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	K. HUDSON 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


